Hines, J.,
dissenting. I concur in all the rulings of the court except the one embraced in the fourth headnote and in the corresponding division of the opinion. Prom this ruling and the judgment granting a new trial I dissent. That ruling is based upon the assignment of error contained in the eighth ground of the defendant’s motion for new trial. In this ground the defendant alleges that the court erred in charging the jury as follows: “If you believe that a confession was made and that confession was not made freely and voluntarily, you would not be authorized to convict on a confession alone, unless that confession was corroborated by other evidence or by evidence in the case.” The assignment of error in this instruction is that the court in eifect instructed the jury, that, even though the confession was not made freely and voluntarily, the jury would be authorized to convict the defendant on the confession, if the confession was corroborated by other evidence. The above extract from the charge is only a portion of the instruction given to the jury by the court upon the law of confession. On this subject the court charged as follows: “I charge, you gentlemen of the jury, if you believe that there was a confession made — you are to say from the evidence whether there was one made by the defendant or not, — before you would be authorized to consider, or before you can consider that confession, you must believe that it was made voluntarily, without being induced by the *543slightest hope of benefit or remotest fear of injury. Confessions of guilt should be received with great caution, and a confession alone, uncorroborated by other evidence, will not justify a conviction.” Immediately following the above instruction is the extract from the charge to which the defendant excepts; and his ground of exception, as stated above, is that the court in effect instructed the jury that they would be authorized to convict upon a confession which was not freely and voluntarily made, if such involuntary confession was corroborated by other evidence. It is manifest and clear that the use of the word “not” in the above extract from the charge is a palpable slip of the tongue, which clearly could not have misled the jury, when the above extract is read in connection with its context. Immediately preceding this extract the court expressly and emphatically instructed the jury that before they would be authorized to consider or before they could consider any confession, if they found a confession had been made by the defendant, they must believe that “it was made voluntarily without being induced by the slightest hope of benefit or remotest fear of injury.” This gave the jury clearly to understand that they could not consider any confession made by the defendant unless it was made voluntarily. Intelligent jurors could not have been misled by the palpable slip of the tongue in the use of the word “not” in the above extract from the charge. It is clear that the court meant to tell the jury that even if a confession was freely and voluntarily made, they would not be authorized to convict on such confession alone, unless it was corroborated by other evidence.
Yerbal inaccuracies in charges resulting from palpable slips of the tongue, which clearly could not have misled the jury, are not causes for new trials. In Southern Bell Telephone Co. v. Jordan, 87 Ga. 69 (13 S. E. 202), the court substituted “defendant” for “plaintiff” In Hoxie v. State, 114 Ga. 19 (39 S. E. 944), the court in his charge referred to the accused when he intended to refer to the deceased. In Berry v. Clark, 117 Ga. 964 (44 S. E. 824), the-judge by a slip of the tongue designated the act of the scrivener as a mistake of law, when the mistake was one of fact. In Southern Ry. Co. v. Merritt, 120 Ga. 409 (47 S. E. 908), the judge used the word “defendant” when he should have used the word “plaintiff.” In Blackshear v. Dekle, 120 Ga. 766 (48 S. E. 311), the court in an instruction used the word “plaintiff” when *544he should have used the words “plaintiffs intestate.” In Seats v. State, 122 Ga. 173 (50 S. E. 65), the court instructed the jury that the accused was under indictment for adultery and fornication, when in fact the indictment charged fornication only. In Turner v. Elliott, 127 Ga. 338 (56 S. E. 434), the court used the word “plaintiff” for “claimant.” In Perdue v. State, 135 Ga. 277 (69 S. E. 184), the court instructed the jury that if they should find the defendant guilty of voluntary manslaughter, the form of their verdict would be, “We, the jury, find the defendant not guilty.” In Taylor v. State, 138 Ga. 826 (76 S. E. 347), the judge in instructing the jury twice erroneously called the surname of the person alleged to have been killed, mentioning the name of a person who appeared on the indictment as a witness as the one killed. In Lothridge v. Varnedoe, 140 Ga. 131 (78 S. E. 721), the court used the word “plaintiff” when he should have used the word “defendant.” In James v. Hamil, 140 Ga. 168 (78 S. E. 721), the court referred to a party as “Willie Hamil” when he should have referred to J. A. Hamil. In L. & N. R. Co. v. Culpepper, 142 Ga. 275 (82 S. E. 659), the court referred to the plaintiff as a brakeman, when he was in fact a flagman. In Rhodes v. State, 144 Ga. 837 (88 S. E. 196), the court instructed the jury that the presumption of innocence prevents conviction of a defendant unless removed by evidence which excludes every reasonable doubt in the minds of the jury “as to his innocence.” In Duke v. Hogan, 155 Ga. 360 (116 S. E. 598), the court used the word “plaintiff” where he should have used the word “defendant.” This court, in these and other cases which could be cited, held that these slips of the tongue did not require the grant of a new trial.
The slip of the tongue in this case was no more serious than the slips in some of the cases cited. In Turner v. Elliott, supra, which was a claim case, the court instructed the jury as follows: “In this case the claimant admits a prima facie case . . for the plaintiff and assumes the burden of proof, and the burden is upon the plaintiff to satisfy you by a preponderance of the evidence that the. property is not subject to the execution or levy.” The slip of the tongue in that case is just as serious, or more serious than the one with which we are dealing. In Rhodes v. State, supra, the court instructed the jury that the presumption of innocence prevents conviction of a defendant, unless removed by evidence *545which excludes every reasonable doubt in the minds of the jury “as to his innocence.” In that case the defendant was charged with murder, and the slip made in the charge of the court therein was much more serious than the slip made in the charge of which the defendant in this case complains. So as the inaccuracy in the extract from the charge, to which the defendant excepts, could not be misleading to the jurj^, a new trial should not be granted on account of such inaccuracy. Furthermore a new trial should not be granted on account of this slip of the judicial tongue, because there is no evidence in the case tending to show that the confessions made by the defendant were not freely and voluntarily made. In view of this fact any inaccuracy in the charge dealing with these confessions, upon the theory that they were not made voluntarily, does not require the grant of a new trial.
But there is a much more impelling reason why a new trial should not be granted in this case. The uncontradicted evidence makes a case of assassination. The deceased, who was a prohibition enforcement officer, had destroyed a still from which the defendant had fled when the deceased and other officers approached it. In revenge for the destruction of this still the defendant waylaid the officers, and from ambush, with a long-range rifle, shot and killed the deceased. The guilt of the accused was established by his separate full confessions. Independently of these confessions the other evidence authorized the jury to find that the defendant had assassinated the officer out of revenge for the destruction of this still. In these circumstances should this court grant a new trial for the above inaccuracy in the charge of the court touching confessions? In Johnson v. State, 14 Ga. 55, 65, this court said: “Admitting, then, that this portion of the charge was justly obnoxious to the objection which I have stated, should we send this case back for another trial ? After the most anxious consideration, our determination is to let the verdict stand. Had there been anything like an equipoise of .testimony — much more, had the preponderance been in favor of the accused, we should not have hesitated a moment in awarding a new trial. A new trial ought never to be granted, notwithstanding some mistake or even misdirection by the judge, providing the revisioning court is perfectly satisfied that justice has been done; and that upon the evidence no other verdict could properly have been found.” In Parker v. State, *54634 Ga. 262, 267, this court dealt with a charge touching confessions, and used this language: “But when the court undertakes to analyze or define what makes a confession voluntary, both members of the definition should be presented to the jury, to wit: the slightest hope of benefit, or the remotest fear of injury.” While conceding that the instruction on confessions was erroneous, this court said: “So well satisfied are we of the guilt of the prisoner, and that the finding of the jury was not contrary to, but in accordance with, the testimony, that we are unwilling to send this case back upon any of the grounds taken in the motion for a new trial.” In Wise v. State, 34 Ga. 348, which was a murder case, this court held: '“Though the charge of the court was not felicitous — and in some respects inaccurate — on the subject of drunkenness, yet the jury not being misled, and the evidence being strong and decidedly in favor of the verdict, a new trial should not be granted.” In Tucker v. State, 57 Ga. 503, this court held, speaking through Chief Justice Warner, that “it is error for the court to' charge that the jury should return a verdict of guilty,” but refused to grant a new trial, saying, “But, notwithstanding the court may have erred in its charge to the jury, still the verdict was right under the evidence and the law applicable thereto, and we will not disturb it.” In Johnson v. State, 59 Ga. 142, Judge Bleckley, speaking for this court, approved the above ruling in 14 Ga., and approved what was said in that case, the principle approved being: “A new trial ought never to be granted, notwithstanding some mistake, or even misdirection, by the judge, provided the reviewing court is perfectly satisfied that justice has been done, and that, upon the evidence, no other verdict could properly have been found.” In Hussey v. State, 69 Ga. 54, 59, this court said: “Where, as in this case, the evidence demands the verdict, inaccuracies, or even errors of the court, unless of very material gravity, will not require a new trial.” In Hagar v. State, 71 Ga. 164, 167, this court said: “The evidence is overwhelming that the defendant is guilty; and where such is the case, even errors in the admission or rejection of testimony, or in the charge of the court, will not operate so as to require a new trial.”
These cases could be multiplied. So in view of these rulings the question is this: In a case where no verdict could properly be rendered except the one which was rendered, is it proper for *547this court to grant a new trial merely upon the ground of a slip of the tongue or an inaccuracy in the charge of the court? In this case shall we send the case back for another trial in order to permit the judge to corréct this slip by striking out the word “not” in the extract from his charge complained of in this case ? In these circumstances I do not think that a new trial should be granted. The guilt of the accused being clear, resting upon his full confessions ■ of his guilt, his confessions being fully corroborated by independent evidence which would authorize his conviction if there were no confession, the due enforcement of the criminal laws and the protection of society require the refusal of a new trial which is sought upon an inaccuracy in one extract from the charge of the court. For these reasons I feel constrained to dissent from the judgment of the majority granting a new trial to the defendant.